Douglas, J.,
concurring.
I concur in the opinion of the Cfourt. Pure 'accidents can not be eliminated by law. All that the law has done is to' say that the employer shall exercise reasonable care to prevent accidents, and the courts, can hold him responsible only when he fails to exercise such care. The employer- is not responsible for an accident simply because it happens, but only when be has contributed to it by some act or amission of duty. I see no evidence fending to prove that the force of hands called the “-floating squad” was not suffi*391cient for the ordinary w'ork tlia,t it was expected to do. To my mind, it makes no difference whether Whitley was a vice-principal or not, as I can mot say that he was directly responsible fox the accident. Eour men were told to load a piece of timber which they thought they could lift, and which it seems, they did lift, but -in some way let slip back. This was the sole cause of the injury. If the beam had been thrown back by some movement of the train over which these four men had nlo control, the ease would have been essecoiti-aily different.; hut no other act of negligence, if there was any negligence at all, seems to hav© intervened between the lifting of the beam from the ground and the occurrence of 'the injury. The plaintiff was a carpenter, and must have known something by experience of the weight of timber and of hlis capacity to. handle it. It is true he expressed some doubt., but this doubt was not sufficient to deter him from attempting it Or to cause any earnest protest on his part.
In the entire transaction I see only one of those unfortunate accidents, which, however much we may deplore, we are unable t:o remedy.